August 16, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     RICHARD A. DUNSMORE, Appellant

NO. 14-16-00131-CV                          V.

                  UNIVERSITY OF TEXAS, ET AL, Appellee
                    ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on January 31, 2016. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.